NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well as
formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be reported
by E-mail at the following address: reporter@courts.state.nh.us. Opinions are
available on the Internet by 9:00 a.m. on the morning of their release. The direct
address of the court's home page is: http://www.courts.state.nh.us/supreme.

                      THE SUPREME COURT OF NEW HAMPSHIRE

                                  ___________________________


Hillsborough-southern judicial district
No. 2018-0136


                                       SAMUEL ROGERS

                                                  v.

                                       JOSEPH ROGERS

                               Argued: November 28, 2018
                             Opinion Issued: February 1, 2019

       Greenblott & O’Rourke, PLLC, of Contoocook (Seth W. Greenblott on the
brief and orally), for the plaintiff.


       Bielagus Law Offices PLLC, of Milford (Jason A. Bielagus on the brief and
orally), for the defendant.

      DONOVAN, J. The plaintiff, Samuel Rogers, appeals an order of the
Superior Court (Nadeau, C.J.) dismissing his complaint against his son, Joseph
Rogers, upon finding that the circuit court, probate division (probate court),1
and not the superior court, maintains exclusive subject matter jurisdiction over
his cause of action. We reverse and remand.

1Although the legislature established the circuit court in 2011 by merging the former probate and
district courts with the former judicial branch family division, this opinion will refer to the circuit
court, probate division as the “probate court” to avoid any confusion with our prior decisions
concerning probate jurisdiction.
       I. Factual History

       The trial court found or the record otherwise supports the following facts.
The plaintiff’s wife died in March 2012 and the parties’ dispute arose after the
disposition of her estate. The decedent’s will named the defendant as the
executor of the estate, which was comprised, in pertinent part, of two
properties in Hollis — the plaintiff’s marital home and the decedent’s 50%
ownership interest in 94.3 acres of undeveloped land on Rocky Point Road
(Rocky Point).2 In her will, the decedent devised one-third of the estate to the
plaintiff and devised the remaining two-thirds of the estate to the defendant.

       The probate court appointed the defendant as the executor of the estate
in May 2012 and, pursuant to his duties as the executor, he contracted for
appraisals of both properties. The defendant’s appraiser valued the decedent’s
50% interest in Rocky Point at $550,000 and the marital home at $273,000.
Based upon these valuations, the defendant suggested to the plaintiff that they
settle the estate by the plaintiff taking title to the marital home, in his name
alone, in exchange for the defendant assuming the estate’s entire interest in
Rocky Point. The plaintiff accepted this offer in light of his apparent
impression that his one-third interest in the estate’s ownership of Rocky Point
closely approximated the defendant’s two-thirds interest in the marital home.3
This exchange of property interests was accomplished by way of an exchange of
fiduciary deeds in September 2012.

       At some point in 2015, the plaintiff learned that the Town of Hollis had
either offered to purchase or agreed to purchase Rocky Point for $2,500,000,
but, for reasons not established by the record, the sale was never
consummated. Thereafter, the plaintiff discovered that his son had
commissioned an appraisal of Rocky Point in 2005 which estimated that the
value of the property, at that time, was $1,950,000. These valuations
suggested that following the parties’ exchange of property interests, the
defendant’s interest in Rocky Point would have been worth approximately
$975,000.

       II. Procedural History

       Armed with these discoveries, the plaintiff sued the defendant in the
superior court in September 2016 alleging claims of breach of fiduciary duty,
fraud, negligence, and unjust enrichment. The defendant moved to dismiss the
suit in October 2016 arguing, inter alia, that the plaintiff’s claims were barred

2 The remaining ownership interests in Rocky Point are believed to be held by another trust
created by another relative of the decedent.
3 The defendant’s 2012 appraisals suggested that the plaintiff’s one-third executory devise to

Rocky Point would have been valued at approximately $183,000 and the defendant’s two-third
executory devise to the marital home would have been valued at approximately $182,000.


                                                2
by the time limitations set forth in RSA 556:3 (2007), because all claims
against the estate needed to be filed within six months of the probate court’s
issuance of the certificate of appointment in May 2012, and barred by the
doctrines of res judicata and collateral estoppel, because he could have, but
did not, raise these claims in the original probate matter. The Trial Court
(Ignatius, J.) denied the motion upon finding that: (1) the defendant
mischaracterized the nature of the plaintiff’s claims as against the estate rather
than the defendant, personally; and (2) the res judicata doctrine did not apply
because the plaintiff could not have previously litigated his claims in the initial
probate matter since he did not become aware of the defendant’s actionable
conduct until 2015, three years after the probating of the estate.

       In January 2017, the defendant filed another motion seeking to dismiss
the plaintiff’s complaint, or in the alternative, to transfer the matter to the
probate court. In his pleading, the defendant argued that “[a]ll of [the]
[p]laintiff’s claims are related to the [e]state, and the administration of the
[e]state, and the values of estate assets, and the disbursement of the estate
assets” and, therefore, the probate court has exclusive jurisdiction over the
parties’ dispute pursuant to RSA 547:3 (Supp. 2018). In March 2017, the trial
court denied the defendant’s motion, citing its previous ruling that the
defendant had mischaracterized the nature of the plaintiff’s claims.

       Undeterred, the defendant moved to consolidate the plaintiff’s action with
a petition he filed in the probate court against the plaintiff seeking to enforce
his mother’s will. In his motion, he again argued that the probate court
maintained jurisdiction over the parties’ disputes.4 The plaintiff objected,
arguing that: (1) the court had already determined this issue; and (2) the
superior court was the proper forum to determine the plaintiff’s tort claims and
the probate court was the proper forum to decide the defendant’s enforcement
action. In December 2017, the trial court denied that motion.

      The defendant moved to reconsider, arguing that the court had not yet
decided the issue of jurisdiction under RSA 547:3. On this occasion, the Trial
Court (Nadeau, C.J.) granted the motion and dismissed the plaintiff’s superior
court claims. The trial court found that the plaintiff’s action “clearly relates to
an estate and will” because he alleges that the defendant purposely
misrepresented the value of Rocky Point “during the administration of [the
decedent’s] estate.” (Emphasis in original.) The trial court further found that
the probate court has exclusive jurisdiction over the dispute because the
parties reached their agreement during the administration of the estate and the

4 The record suggests that, in response to the plaintiff’s superior court complaint, the defendant
filed a motion in the probate court seeking to reopen the original estate and to enforce a no-
contest clause set forth in his mother’s will. The defendant withdrew his probate action once the
superior court dismissed the plaintiff’s claims in the matter now before us. The probate court
then closed the case.


                                                 3
plaintiff is suing the defendant in his capacity as the administrator of the
estate. The plaintiff moved to reconsider, but the trial court denied that motion
without comment. This appeal followed.

      III. Appellate Arguments

        On appeal, the plaintiff maintains that the superior court erred, as a
matter of law, in finding that the probate court has exclusive jurisdiction over
his claims, because he is not seeking a re-administration of the estate or
challenging the allocation of the property distribution. Instead, he argues that
his complaint asserts tort claims for which he seeks damages based upon his
son’s violations of his common law obligations. The plaintiff further argues
that, given the absence of a change in circumstances and the substantial
litigation that has occurred in this case, the superior court erred in reversing
its own ruling.

      The defendant counters that his father cannot meet his burden of
demonstrating reversible error by the superior court because: (1) RSA 547:3
confers exclusive jurisdiction to the probate court over the plaintiff’s action
given that all of the plaintiff’s claims concern the administration, settlement
and distribution of estate assets; (2) whatever rights the plaintiff has to the
estate’s Rocky Point interests arise from his capacity as a beneficiary of the
decedent’s will; and (3) granting the plaintiff’s requested relief would lead to
absurd results by which any beneficiary could challenge the administration of
an estate years after the final settlement, contrary to New Hampshire law.

      IV. Analysis

          A. Subject Matter Jurisdiction of the Probate Court and
          Superior Court

      The parties’ competing jurisdictional claims require that we analyze the
subject matter jurisdiction of both the superior and probate courts to
determine whether the dispute before us falls exclusively within the probate
court’s jurisdiction. A court lacks the authority to hear or determine a case
concerning subject matters over which it has no jurisdiction. Daine v. Daine,
157 N.H. 426, 428 (2008). The probate court is not a court of general
jurisdiction; rather, “[i]ts powers are limited to those conferred upon it by
statute.” Petition of Cigna Healthcare, 146 N.H. 683, 688 (2001) (quotations
omitted). By contrast, the superior court is a court of general jurisdiction and
has authority to entertain actions in equity, when there is no adequate remedy
at law, State v. Simone, 151 N.H. 328, 331 (2004), as well as “civil actions and
pleas, real, personal, and mixed, according to the course of the common law.”
RSA 491:7 (Supp. 2018).




                                        4
       Determining the jurisdiction of the probate court is a matter of statutory
interpretation which presents a question of law subject to our de novo review.
In re Athena D., 162 N.H. 232, 234-35 (2011). In matters of statutory
interpretation, we are the final arbiter of the intent of the legislature as
expressed by the words of the statute considered as a whole. Cigna, 146 N.H.
at 688. We first look to the statutory language, and whenever possible
construe that language according to its plain and ordinary meaning. Id. We
interpret legislative intent from the statute as written and will not consider
what the legislature might have said or add language that the legislature did
not see fit to include. In the Matter of McAndrews & Woodson, 171 N.H. ___,
___ (decided August 10, 2018) (slip op. at 5). When the language of a statute is
unambiguous, we do not look beyond it for further indications of legislative
intent. Id.

      Pursuant to RSA 547:3, I, the probate court has exclusive jurisdiction, in
relevant part, over:

      (b) The granting of administration and all matters and things of
      probate jurisdiction relating to the composition, administration,
      sale, settlement, and final distribution of estates of deceased
      persons, including . . . claims against the executor or
      administrator for those services related to the prior care and
      maintenance of the decedent . . . [as well as]

      (c) The interpretation and construction of wills . . . .

RSA 547:3, I(b)-(c). We have consistently construed this language as plainly
and unambiguously limiting the exclusive jurisdiction of the probate court.
See, e.g., In re Estate of O’Dwyer, 135 N.H. 323, 324 (1992) (superseded by
statute as stated in In re Muller, 164 N.H. 512, 519 (2013)); Hayes v. Hayes, 48
N.H. 219, 229 (1868); see also Cigna, 146 N.H. at 689-90. On appeal, the
defendant does not address our previous decisions defining the limited
jurisdiction of the probate court. Instead, he argues that the probate court has
exclusive jurisdiction over the plaintiff’s action because all of the plaintiff’s
claims “concern the administration, settlement, and distribution of estate
assets.” Essentially, he maintains that because each of the plaintiff’s causes of
action “relate” to the defendant’s administration of his mother’s estate, as
contemplated by the language in RSA 547:3, the probate court alone has
subject matter jurisdiction over the present cause of action. We disagree.

       “‘The general policy of the law in this State has been to confine the
contentious jurisdiction of the probate courts within narrow limits.’” Cigna,
146 N.H. at 689 (quoting Hayes, 48 N.H. at 229). In Hayes, we interpreted a
variation of the phraseology “all matters and things of probate jurisdiction
relating to . . . the estate of deceased persons.” See Hayes, 48 N.H. at 223. At
that time, we did not construe this same language as granting general


                                         5
jurisdiction to the probate court to determine, for example, conflicting claims to
an interest accrued under a trust created by will, because “[i]f the [probate]
court can do . . . this, it is quite clear that it must be in the exercise of a
general equity jurisdiction over all trusts created by will.” Id. at 225.

       When the legislature has intended to expand the scope of the probate
court’s jurisdiction, it has done so in explicit terms. For example, in the
absence of an explicit legislative grant of probate court jurisdiction to
determine title to real estate, we held that the superior court was the proper
forum for such a dispute, and the probate court lacked such jurisdiction. See
O’Dwyer, 135 N.H. at 324 (holding that former version of RSA 547:3 (Supp.
1991) (amended 1992, 1993, 1997, 2005, 2006, 2007, 2008, 2010), conferred
upon the probate court jurisdiction over all matters and things of probate
jurisdiction relating to the sale, settlement, and final distribution of estates of
deceased persons but did not grant jurisdiction to determine title to real estate
to establish whether it was an asset of the estate). After the O’Dwyer decision,
“the legislature effectively expanded the probate court’s jurisdiction to
encompass disputes concerning the real estate of a decedent through the
Omnibus Justice Act of 1993,” which expressly granted the probate court
“jurisdiction to resolve issues involving real estate of the decedent if the
property is in the estate of the decedent.” In re Estate of Porter, 159 N.H. 212,
214 (2009) (quotations omitted); see Laws 1992, 284:49; see also RSA 547:3-b
(Supp. 2018) (granting probate court equity jurisdiction); RSA 547:11-b (2007)
(granting probate court jurisdiction over declaratory judgment actions
regarding title to real or personal property in decedent's estate); RSA 547:11-c
(2007) (granting probate court jurisdiction over quiet title actions regarding real
or personal property in decedent's estate).

       The legislature is presumed to know the narrow construction that we
have previously applied to statutes conferring jurisdiction on the probate court.
Cigna, 146 N.H. at 690. If legislators intended to grant to the probate court
exclusive jurisdiction over all common law tort claims that “relate,” in any
sense, to an estate, “‘they would not, we think, have left their intention to be
inferred from a single doubtful expression . . . but would have conferred the
authority in plain and explicit terms.’” Id. (quoting Hayes, 48 N.H. at 230).
Despite the previously referenced amendments to RSA 547:3 and the
acknowledged expansion of probate court jurisdiction, the legislature has not
explicitly clarified the “doubtful expression” that remains within the statute or
otherwise expanded the probate court’s exclusive jurisdiction to include
common law claims which are, in some manner, related to an estate. Id.

       Our reading of the powers granted to the probate courts under the
current statutory scheme is supported by our canons of statutory
interpretation. Nothing within RSA 547:3 or RSA 547:3-b (Supp. 2018), by
which the legislature granted equity jurisdiction to the probate court, reflects a
legislative intent to grant to the probate court exclusive jurisdiction over tort


                                        6
claims simply because the claims are related to or occurred during the
administration of an estate. “We interpret legislative intent from the statute as
written and will not consider what the legislature might have said or add words
that the legislature did not include.” In re Muller, 164 N.H. at 519 (quotation
omitted). We do not read the current version of RSA 547:3 to exclusively place
jurisdiction in the probate court to determine common law torts based solely
upon the fact that some of the alleged conduct occurred during or as a part of
the administration of an estate. Instead, determining the proper forum for the
plaintiff’s claims here requires an assessment of the nature of his claims. See
DiGaetano v. DiGaetano, 163 N.H. 588, 591 (2012).

       Accordingly, we now consider the nature of the plaintiff’s claims to
determine whether they fall within the narrow limits of the probate court’s
exclusive jurisdiction. In DiGaetano, we examined the scope of the probate
court’s jurisdiction with respect to a dispute over a family trust by assessing
the nature of the dispute or claims to determine whether they fell within the
probate court’s jurisdiction. Id. In that case, we applied a two-part test that
examines: (1) whether the action relates to an estate, will, or trust; and (2)
whether the relief sought is equitable or legal. Id. The defendant suggests that
the DiGaetano analysis is useful here as well. We agree. He argues, however,
that the probate court has exclusive jurisdiction over the plaintiff’s claims
because they all relate to the estate, given that they “arose during the probate
of the [e]state . . . from actions [the defendant] took as [e]xecutor in
administering the [e]state and distributing [e]state assets.” On this point, we
disagree.

       While the DiGaetano test and the language of RSA 547:3, I(b) both focus
on a matter’s relationship to a court’s jurisdiction, neither the test nor the
statute should be construed as broadly as the defendant suggests. As we
noted earlier, RSA 547:3 must be interpreted narrowly. Thus, the term
“relating to” in the statute requires a direct connection to the elements of
probate court jurisdiction, which, as defined by the statute and at issue here,
concern the “composition, administration, sale, settlement, and final
distribution” of an estate. RSA 547:3, I(b).

       In DiGaetano, we examined a separate statute, RSA 547:3, I(c) (Supp.
2011), and determined that the nature of the plaintiffs’ claim in that case
required the interpretation of the meaning and validity of a trust, a “task
squarely within the exclusive jurisdiction of the probate court under [the
statute].” DiGaetano, 163 N.H. at 591. Thus, for the purposes of determining
the nature of a party’s claim in the context of DiGaetano’s jurisdictional
analysis, it is the manner by which an action relates to an estate that is the
critical inquiry, not whether a relationship simply exists. Therefore, the
determination of subject matter jurisdiction in this case depends upon whether
a direct connection exists between the plaintiff’s claims and the composition,
administration, sale, settlement, and final distribution of the estate, and


                                        7
whether the connection relates to the estate or will in a manner that mandates
the probate court’s exclusive jurisdiction.

       Here, the plaintiff’s claims do not require the interpretation of a will or
trust, nor do they require an assessment of the estate’s administration or seek
a re-distribution of the estate’s assets. Although the plaintiff’s action may
pertain, in some measure, to the parties’ settlement of their interests in the
estate, the dispute does not relate to the manner by which the estate was
settled. Rather, the estate has been settled and the assets have been
disbursed with the defendant receiving title to the estate’s entire interest in
Rocky Point and the plaintiff receiving the entire interest in the marital home.
The plaintiff seeks monetary damages, not a re-opening of the estate’s
administration or a redistribution of estate property. Resolution of the parties’
dispute does not depend upon an analysis of “the composition, administration,
sale, . . . and final distribution of [the decedent’s] estate[]” or “the interpretation
and construction of wills.” RSA 547:3, I(b)-(c). The plaintiff’s claims challenge
the defendant’s conduct and representations made during the negotiation of
the settlement. Thus, the litigation of this dispute requires fact-finding
regarding the parties’ intent, their representations to one another, and their
knowledge of the value of Rocky Point garnered before, during, and after the
probate of the estate.

       The plaintiff’s claims are common law tort and equitable claims against
the defendant in his personal capacity based upon the defendant’s allegedly
fraudulent conduct. While the plaintiff may have been a beneficiary of the will,
his claims are personal in nature and arise from alleged conduct that is
incompatible with a proper administration or settlement of an estate. See Frost
v. Frost, 100 N.H. 326, 327, 329 (1956) (plaintiff’s claim for services rendered
to decedent which were refused by the executor during estate administration
constituted a claim against the executor personally and not the estate). The
facts and circumstances surrounding the plaintiff’s claims may have a
relationship to the estate, but the plaintiff is suing his son and not the estate.
More specifically, the plaintiff is challenging the defendant’s conduct in a
manner that does not require the probate court’s expertise or its jurisdiction
because he is challenging the defendant’s representations concerning the value
of an estate asset and not the manner by which he administered, sold, settled
or distributed estate assets. Consequently, the manner by which these claims
relate to the decedent’s estate and will is tangential, not direct, and thus, the
plaintiff’s claims do not fall within the probate court’s exclusive jurisdiction.

             B. Defendant’s Claim of “Absurd Results”

      The defendant nonetheless argues that an interpretation of the statute in
the manner indicated above will lead to absurd results which enable “a
beneficiary to sue an executor in Superior Court several years after probate is
closed . . . [,] contrary to New Hampshire law.” Similarly, the defendant


                                          8
maintains that granting the plaintiff relief here would convert the superior
court to an appellate court with jurisdiction over probate matters, because a
party dissatisfied with the findings of a probate court could “bring an action
against the executor or administrator in Superior Court, at any time.” We find
the logic behind the defendant’s claimed absurdities to be flawed.

      First, the superior court here will have no occasion to review or assess
the probate court’s prior rulings and findings. Rather, upon remand, the trial
court will be required to assess the conduct of the executor and determine the
parties’ knowledge and intent before, during, and after the probate court
proceedings. Second, our interpretation of RSA 547:3, I(b) and our ruling on
the nature of the plaintiff’s claims will not permit the re-opening of stale
probate claims years after the administration of an estate. Instead, our
decision identifies the proper forum in which an aggrieved beneficiary may
pursue his claims after discovering allegedly unlawful conduct by an executor.
We conclude that depriving an aggrieved beneficiary of a forum in which to
pursue claims which accrued outside the strict time limits applicable to
probate actions and to seek damages when an executor has wrongfully
liquidated, sold, or misappropriated estate assets would itself be an absurdity
that the law cannot condone.

       Applying the defendant’s expansive interpretation of the term “relates” in
RSA 547:3, I(b) would require a beneficiary of a will who has incurred losses as
a result of the negligence of the attorney who drafted the instrument to pursue
his or her claims in probate court simply because the claim “relates” to a will.
The same rationale would similarly require that an executor who engages in
fraudulent conduct by improperly distributing estate property to a non-
beneficiary, or another third party for the executor’s benefit, be sued in probate
court. Our canons of statutory construction do not permit or countenance an
interpretation of a statute that would lead to these absurd results. See State v.
Brawley, 171 N.H. ___, ___ (decided September 18, 2018) (slip op. at 3) (“We
construe all parts of a statute together to effectuate its overall purpose and
avoid an absurd or unjust result.”). Accordingly, the superior court, as a court
of general jurisdiction, is a proper forum in which the parties’ dispute may be
heard and determined. In light of this ruling, we need not reach the plaintiff’s
remaining appellate arguments.

                                                  Reversed and remanded.

     LYNN, C.J., and HICKS, BASSETT, and HANTZ MARCONI, JJ.,
concurred.




                                        9